t c memo united_states tax_court rafael m gutierrez and rosario gutierrez petitioners v commissioner of internal revenue respondent docket no filed date jeffrey d moffatt for petitioners jean song for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court to redetermine a dollar_figure deficiency in their federal_income_tax and an accuracy-related_penalty of dollar_figure under sec_6662 after concessions we decide the following issues whether the burden_of_proof has been shifted to respondent by virtue of sec_7491 we hold that the burden_of_proof remains with petitioners whether petitioners underreported their schedule c profit or loss from business gross_receipts by dollar_figure we hold that they did whether petitioners are liable for the accuracy-related_penalty under sec_6662 we hold that they are findings_of_fact some facts were stipulated the stipulated facts and the accompanying exhibits are incorporated herein by this reference we find the stipulated facts accordingly petitioners are married individuals who filed a joint federal_income_tax return when the petition was filed petitioners resided in palmdale california during petitioner2 owned and operated as a sole_proprietorship a billiard hall named playa azul petitioners also owned certain residential rental real_estate on their tax_return petitioners reported total income of dollar_figure of section references are to the applicable version of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure when used in a singular form the term petitioner refers to rafael m gutierrez that amount dollar_figure was attributable to the sole_proprietorship dollar_figure was attributable to the rental real_estate dollar_figure was attributable to wages received by petitioner and dollar_figure was attributable to interest_income during the subject year petitioners maintained five accounts with two banks home savings and cal fed respondent examined petitioners’ federal_income_tax return in connection therewith respondent considered petitioners’ bank statements and cash transaction reports respondent determined from these statements and reports that petitioners underreported the gross_receipts of the billiard hall sole_proprietorship by dollar_figure petitioners concede that they received dollar_figure yet did not disclose it on their return they allege that this amount represents the proceeds from a sale to petitioner’s brother of a market petitioners owned in mexico according to petitioners they did not pay taxes in mexico on the proceeds from that sale because they sold the market at its cost and hence presumably owed no taxes on the transaction petitioners claim that they are now insulated by a treaty between united_states and petitioners conceded the dollar_figure of the total deficiency amount solely for the purpose of qualifying this case for small_tax_case procedure and made an appropriate request in their petition ultimately however this case was not tried as a small_tax_case mexico treaty from being taxed by the united_states on their receipt of the dollar_figure petitioners testified that the dollar_figure was reported incrementally to the immigration and naturalization service upon each entry by petitioner into the united_states but they failed to present any admissible evidence in this proceeding to corroborate that testimony they sought to introduce into evidence various documents in spanish which they claimed would have verified the alleged sale and the subsequent reporting of same to the mexican authorities however petitioners were barred from using these documents at trial because they did not translate and properly authenticate them i burden_of_proof as to deficiency opinion taxpayers generally must prove respondent’s determinations wrong in order to prevail rule a 290_us_111 as one exception to this rule sec_7491 places upon respondent the burden_of_proof with respect to any factual issue related to a taxpayers’ tax_liability if they maintained adequate_records satisfied applicable substantiation requirements cooperated with respondent and introduced during the court_proceeding credible_evidence on the petitioners refer to the convention protocol for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income date u s - mex s treaty doc no reprinted in tax_treaties cch pincite factual issues prince v commissioner tcmemo_2003_247 the legislative_history of sec_7491 clarifies that taxpayers must prove that they have complied with the record- keeping substantiation and cooperation requirements before that section places the burden_of_proof upon the commissioner h conf rept pincite 1998_3_cb_747 the taxpayer has the burden of proving that it meets each of these the relevant language of sec_7491 provides sec_7491 burden_of_proof a burden shifts where taxpayer produces credible_evidence -- general_rule --if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b the secretary shall have the burden_of_proof with respect to such issue limitations --paragraph shall apply with respect to an issue only if-- a the taxpayer has complied with the requirements under this title to substantiate any item b the taxpayer has maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews the text of the statute requires that the taxpayer satisfy the remaining credible_evidence requirement as a condition of placing the burden_of_proof upon respondent conditions because they are necessary prerequisites to establishing that the burden_of_proof is on the secretary the legislative_history provides further as to the term credible_evidence which is not defined in the statute that credible_evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness a taxpayer has not produced credible_evidence for these purposes if the taxpayer merely makes implausible factual assertions frivolous claims or tax protestor-type arguments the introduction of evidence will not meet this standard if the court is not convinced that it is worthy of belief if after evidence from both sides the court believes that the evidence is equally balanced the court shall find that the secretary has not sustained his burden_of_proof id pincite c b pincite we have in previous cases involving sec_7491 applied the definition of the term credible_evidence as discerned from the legislative_history e g 116_tc_438 forste v commissioner tcmemo_2003_103 managan v commissioner tcmemo_2001_192 we do likewise here we conclude that sec_7491 does not apply to place the burden_of_proof upon respondent in that petitioners have failed to introduce during this proceeding credible_evidence on any factual issue petitioners’ testimony the only evidence in the record as to this subject lacked credibility in that it was inconsistent and incoherent we also note that sec_7491 is inapplicable here in that we do not find that petitioners maintained adequate_records or satisfied applicable substantiation requirements see prince v commissioner supra we hold that the burden_of_proof remains with petitioners ii understatement of income the deficiency determination made by respondent enjoys the presumption of correctness and the burden of proving otherwise rests with petitioners rule a 774_f2d_932 9th cir however in the case of underreported income the usual presumption in favor of respondent arises only if respondent’s allegations are supported by a minimal factual foundation linking the taxpayer with an income-producing activity 116_f3d_1309 9th cir here respondent has established that petitioners in had been engaged in an income-producing activity to wit their ownership and operation of the billiard hall and had accumulated net deposits in the amount of dollar_figure which is greater than the amount reported by them as taxable_income by dollar_figure petitioners do not contest either the fact that they had owned and operated playa azul or the fact that their bank_deposits are in excess of their taxable_income by the amount claimed by respondent in the absence of adequate record-keeping by petitioners which is mandated by sec_6001 the commissioner is authorized to reconstruct petitioners’ income by any reasonable method that clearly reflects income see eg sec_446 348_us_121 643_f2d_1383 9th cir affg per curiam tcmemo_1979_3 one of the acceptable methods of reconstructing income is the bank_deposits method 102_tc_632 96_tc_858 affd 959_f2d_16 2d cir bank_deposits are considered prima facie evidence of income and respondent need not prove a likely source of that income 87_tc_74 64_tc_651 affd 566_f2d_2 6th cir under the bank_deposits method it is assumed that all money deposited in petitioners’ bank accounts during the period in question minus any money coming from a nontaxable source and deductible expenses known by the commissioner constitutes taxable_income clayton v commissioner supra pincite petitioners do not dispute the existence of the excess_amount in their bank accounts as calculated by respondent and they fail to establish why this amount should not be taxed petitioners assert that the excess_amount represents the proceeds from the sale of a market in mexico to petitioner’s brother they further contend that they have complied with the applicable laws and regulations with respect to that sale in mexico therefore according to petitioners the excess_amount in question is not taxable in the united_states pursuant to the treaty as well as by virtue of sec_871 and sec_992 petitioners presented no admissible evidence to support any of their contentions their testimony is without merit because it is inconsistent incoherent and unreliable for example petitioner testified that his brother still owed him in approximately dollar_figure from the purported sale he also testified that in he brought from mexico dollar_figure which is a larger amount than what his brother allegedly owed him at that time because petitioners claim no other source of the excess_amount besides the sale of the market to petitioner’s brother these two parts of testimony are irreconcilable furthermore if anything petitioners’ testimony supports the conclusion opposite from their contentions for instance although petitioner testified that he paid taxes in mexico he also stated that he did not report income from sale of the business to his brother to any authority in mexico whatever legitimate explanation may exist for that fact it certainly petitioners state that they owed no taxes on the transaction because they sold the market at its cost undermines petitioners’ contentions that their income would be doubly taxed if they were to pay taxes on the proceeds from that sale in the united_states petitioners failed to corroborate their testimony by any documentary_evidence they attempted to introduce several documents in spanish which allegedly would have confirmed the existence of a contract between petitioner and his brother for the sale of the market as well as petitioners’ written communications with the mexican government in connection with that sale and other tax-related matters because petitioners failed to properly translate and authenticate the documents in question despite the court’s order to do so they were barred from using them at trial aside from petitioners’ failure to substantiate their contentions with respect to the foreign source of the unreported income their reliance on the treaty to avoid the u s tax is misguided by filing a joint federal_income_tax return for petitioners in effect admitted that neither of them was a nonresident_alien during the year in question see sec_6013 to the extent petitioners contend that they were not u s residents during they presented no evidence to that effect consequently by virtue of the treaty petitioners are entitled to no exemption from u s tax but only to a foreign_tax_credit for income taxes paid to the mexican government petitioners proffered no evidence to prove such payment therefore as u s citizens or residents petitioners must pay u s taxes in full and the treaty provides no relief to them in the present case we observe that despite petitioners’ allegations sec_871 and sec_992 have no application here sec_871 does not apply because petitioners are residents of the united_states likewise sec_992 does not apply because petitioners’ billiard hall was not a corporation in view of the above we hold that petitioners have failed to establish that the excess bank_deposits came from a nontaxable source or were otherwise exempt from u s tax accordingly we sustain respondent’s determination with respect to the unreported income in the amount of dollar_figure iii accuracy-related_penalty sec_6662 provides that a taxpayer may be liable for a penalty of percent on the portion of an underpayment which is attributable to among other things substantial_understatement of tax the term understatement for that purpose means the excess of the amount of tax required to be shown on the return for the taxable_year over the amount of tax imposed which is respondent also alleged negligence on part of petitioners for the purpose of providing an additional ground for imposing an accuracy-related_penalty in that we decide the accuracy-related_penalty issue on the basis of understatement we need not and do not address this argument shown on the return reduced by any rebate sec_6662 the term substantial_understatement is defined as the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 also the amount of understatement is reduced to the extent it is attributable to a position for which there is substantial_authority or which the taxpayer adequately disclosed on his return and for which there is reasonable basis sec_6662 we do not find that either of these conditions applies here accordingly the base to which the accuracy- related penalty would apply equals the full underpayment or dollar_figure in this case the penalty may not be imposed with respect to an underpayment if the taxpayer’s actions regarding it can be justified by a reasonable_cause and were in good_faith sec_6664 pertinent facts and circumstances determine whether this exculpatory provision applies in a particular case sec_1_6664-4 income_tax regs respondent bears the burden of production with respect to the accuracy-related_penalty sec_7491 in order to meet this burden respondent must produce sufficient evidence establishing that it is appropriate to impose this penalty once respondent has done so the burden_of_proof is upon petitioners to establish reasonable_cause and good_faith 116_tc_438 here respondent has satisfied his burden of production by showing that petitioners’ understatement was substantial as it exceeded the requisite statutory amount petitioners have not established that their failure to pay federal_income_tax liability in full was due to a reasonable_cause the record is devoid of any reliable evidence in favor of the conclusion urged by petitioners namely that the excess bank deposit amount was not subject_to u s tax petitioners gave inconsistent and incoherent testimony and failed to comply with the court’s requests to have the documents proffered by them properly translated and certified so as to render them admissible accordingly we hold the reasonable_cause exception inapplicable and sustain the imposition of the substantial_understatement_penalty we have considered all arguments made by the parties and have rejected those arguments not discussed herein as irrelevant or without merit decision will be entered for respondent
